U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-141060 American Exploration Corporation (Name of small business issuer in its charter) Nevada 98-0518266 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2600 – 520 5th Avenue SW, Calgary, Alberta T2P 3R7 (Address of principal executive offices) 407 2nd Street SW, Calgary, Alberta, Canada T2P 2Y3 (Prior Address if Changed Since Last Filing (403) 233-8484 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes oNo o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of November 8, 2010 Common Stock, $0.001 AMERICAN EXPLORATION CORPORATION Form 10-Q Part 1. FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets (Unaudited) 4 Statements of Operations (Unaudited) 5 Statement of Changes in Stockholders’ Equity (Unaudited) 6 Statements of Cash Flows (Unaudited) 8 Notes to Financial Statements (Unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed and Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 27 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 3 AMERICAN EXPLORATION CORPORATION (f.k.a. Minhas Energy Consultants, Inc.) (An Exploration Stage Company) BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Oil and gas properties – unevaluated, not subject to amortization Website, net of amortization Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable – related parties Short-term note payable - Short-term notes payable – related parties Convertible notes – related party Total Current Liabilities Commitments and contingencies - - Stockholders’ Equity Common stock, $0.001 par value, 2,100,000,000 shares authorized: 60,273,333 and59,773,333 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit during exploration stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 AMERICAN EXPLORATION CORPORATION (f.k.a. Minhas Energy Consultants, Inc.) (An Exploration Stage Company) STATEMENTS OF OPERATIONS For the Three and Nine Months ended September 30, 2010 and 2009, and for the Period from Inception (May 11, 2006) to September 30, 2010 (Unaudited) Three Months Three Months Nine Months Nine Months Inception Ended Ended Ended Ended (May 11, 2006) September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 to September 30, 2010 Revenue $
